IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-15-00093-CV

          IN THE INTEREST OF S.M.R. AND A.L.R., CHILDREN



                           From the 429th District Court
                               Collin County, Texas
                          Trial Court No. 429053095-2010


              ORDER OF REFERRAL TO MEDIATION


      The Legislature has provided for the resolution of disputes through alternative

dispute resolution (ADR) procedures. See TEX. CIV. PRAC. & REM. CODE ANN. §§ 154.001-

154.073 (West 2011). The policy behind ADR is stated in the statute: “It is the policy of

this state to encourage the peaceable resolution of disputes … and the early settlement of

pending litigation through voluntary settlement procedures.” Id. § 154.002. Mediation

is a form of ADR. Mediation is a mandatory but non-binding settlement conference,

conducted with the assistance of a mediator. Mediation is private, confidential, and

privileged.
        We find that this appeal is appropriate for mediation. See id. § 154.021(a); 10TH

TEX. APP. (WACO) LOC. R. 9.

        The Court assigns Rothwell B. Pool as the mediator. His address and phone

number are as follows:

                Rothwell B. Pool
                408 W. Nash
                Terrell, Texas 75160
                (972) 524-7585

        Mediation must occur within sixty days after the date of this order; however, it is

left to the parties and the mediator to agree on the location of the mediation.

        No less than seven calendar days before the first scheduled mediation session,

each party must provide the mediator and all other parties with an information sheet

setting forth the party’s positions about the issues that need to be resolved. At or before

the first session, all parties must produce all information necessary for the mediator to

understand the issues presented. The mediator may require any party to supplement the

information required by this Order.

        Named parties must be present during the entire mediation process, and each

corporate party must be represented by a corporate employee, officer, or agent with

authority to bind the corporate party to settlement.

        Immediately after mediation, the mediator must advise this Court, in writing, only

that the case did or did not settle and the amount of the mediator’s fee paid by each party.

The mediator’s fee will be taxed as costs. Unless the mediator agrees to mediate without
In the Interest of S.M.R. and A.L.R.                                                  Page 2
fee, the mediator must negotiate a reasonable fee with the parties, and the parties must

each pay the agreed-upon fee directly to the mediator.

        Failure or refusal to attend the mediation as scheduled may result in the

imposition of sanctions, as permitted by law.

        Any objection to this Order must be filed with this Court and served upon all

parties within ten days after the date of this Order, or it is waived.

        We refer this appeal to mediation.




                                              PER CURIAM

Before Chief Justice Gray,
    Justice Davis, and
    Justice Scoggins
Order issued and filed October 29, 2015
Do not publish




In the Interest of S.M.R. and A.L.R.                                              Page 3